Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant’s Response dated 3/14/22, the Applicant amended claims 1, 11 and 17 and argued claims 1, 11, and 17 previously rejected in the Office Action dated 3/31/21. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., United States Patent Publication 2013/0283329 A1 (hereinafter “Huang”), in view of Saptharishi et al., United States Patent Publication 2009/0245573 (hereinafter “Saptharishi”), in further view of Sabol et al., United States Patent Publication 2011/0081043 A1 (hereinafter “Sabol”).
Claim 1:
	Huang discloses:
receiving a request from a third party source or on a template to generate a payload, the payload comprising one or more items (see paragraph [0010]). Huang teaches receiving a request from a broadcaster to generate a payload. 
receiving a live video via a viewer (see paragraphs [0027] and [0028]). Huang teaches receiving a live video via a viewer, and 
performing recognition on objects in the live video to identify a plurality of objects (see paragraph [0032]). Huang teaches performing recognition on object in the live video to identify the object;
filtering each object against a threshold indicative of a likelihood of each object matching an item of the one or more items in the payload (see paragraphs [0041]-[0043]). Huang teaches filtering the event that most likely matching the event. It collects at least one result based on the matched results;
receiving an input indicative of a selection of the item (see paragraphs [0043] and [0047]). Huang teaches an input indicative of selecting at least one of the matching content to view; and

Huang fails to expressly disclose updating the payload based on the received input data and providing the information associated with the object to the third party source. 

Saptharishi discloses:
updating the payload based on the received input to include information associated with each object that matches the item, and providing the information associated with the object to the third party source or the template to complete the request (see paragraphs [0099]-[0100]). Saptharishi teaches updating the database with information associated with the object and providing the information associated with the object to the source.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Huang to include updating the database with information associated to the object for the purpose of efficiently maintaining the object database, as taught by Saptharishi. 

	Huang and Saptharishi fails to expressly disclose filtering out objects below a threshold. 
	
	Sabol discloses:
wherein objects that do not pass the threshold are filtered out (see paragraph [0057] and [0060]). Sabol teaches objects that are not matched and do not meet the threshold are filtered out. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Huang and Saptharishi to include filtering out objects that fall below the threshold for the purpose of removing noise during object detection to ensure more accurate testing, as taught by Sabol. 

Claim 2:
	Huang discloses:
wherein for the request received from the third party external source, the third party external source comprises one or more of a database, a document, and a manual or automated request associated with an application (see paragraph [0010]). Huang teaches third party external source such as a broadcaster having a database. 

Claim 3:
	Huang discloses:
for the request being received via the template, parsing the document to extract the item (see paragraph [0026]). Huang teaches parsing to extract to be recognized item. 

Claim 4:
	Huang discloses:
providing a template analysis application programming interface (API) to generate the payload (see paragraphs [0026]). Huang teaches providing a template analysis API to generate the payload. 

Claim 6:
	Huang discloses:
wherein the viewer runs a separate thread that analyzes frames of the viewer with the recognizer (see paragraph [0027]-[0028]). Huang teaches analyzing the frames of the viewer.

Claim 7:	
	Huang discloses:
filtering the object against items received in the payload associated with the request (see paragraph [0055]). Huang teaches filtering the object against items received in the request against recognition database.

Claim 8:
	Huang discloses:
wherein each of the items is tokenized and stemmed with respect to the object on which the recognition has been performed (see paragraph [0055]). Huang teaches wherein each of the items in the recognized database are tokenized and stemmed. 

Claim 9:
	Huang discloses:
wherein the recognizing is dynamically adapted to boost the threshold for the object determined to be in the viewer based on the request (see paragraph [0026]). Huang teaches recognizing is adapted to boost threshold for object to be determined because it is already in the database.

Claim 10:
	Huang discloses:
wherein the information comprises at least one of a description, metadata, and media (see paragraph [0024]-[0025]). Huang teaches at least one of a metadata.

Claims 11, 13-16:
	Although Claims 11 and 13-16 are non-transitory computer readable medium claims, they are interpreted and rejected for the same reasons as the method of claims 1, 6-10. 

Claims 17-20:
	Although Claims 17-20 are processor claims, they are interpreted and rejected for the same reasons as the method of claims 1, 6-9. 
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Saptharishi and Sabol, in further view of Antol et al., United States Patent Publication 2018/0204061 (hereinafter “Antol”)
Claim 5:
	Huang, Saptharishi and Sabol fail to expressly disclose items being a user selecting items for one or more sections in a hierarchical arrangement.

	Antol discloses:
wherein the user can select items for one or more sections in a hierarchical arrangement (see paragraphs [0141]-[0142]). Antol teaches a user is able to browse the objects and specify categories. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Huang, Saptharishi and Sabol to include a user being able to select items for sections in a hierarchical arrangements for the purpose of being user friendly and organized, as taught by Antol.

Claim 12:
	Although Claims 17-20 is a non-transitory readable medium claim, it is interpreted and rejected for the same reason as the method of claim 5. 

Response to Arguments
Applicant's arguments filed 3/14/21 have been fully considered but they are not persuasive. 
Claim 1, 11, 17:
	Applicant argues Huang and Saptharishi do not disclose “filtering each object against a threshold indicative of a likelihood of each object matching an item of the one or more items in the payload, wherein objects that do not pass the threshold are filtered out” as recited in the claims. 
	The Examiner disagrees.
	Huang teaches filtering the event that most likely matching the event. It collects at least one result based on the matched results (see paragraphs [0041]-[0043]). The broadcaster performs object recognition and sends a recognition result to the server according to the received event metadata. Based on an evaluation of the detected object against the metadata, a result is determined. The server collects the (at least one) recognition result sent from the broadcaster, and further represents the recognition result in real-time statistical data or real-time graphical/visual effect.
	Saptharishi is not used to teach this limitation. 
	The Examiner introduces Sabol who teaches, matching detected objects/pixels, matching the pixel clusters to known objects and determined if the meet a threshold, if not the objects are filtered out as noise (see paragraphs [0057] and [0060]). Therefore, in combination, Huang, Saptharishi and Sabol, disclose the limitation of independent claims and the rejections are maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        4/8/22